MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                     FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                             Dec 13 2019, 8:38 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Chad A. Montgomery                                       Curtis T. Hill, Jr.
      Montgomery Law Office, LLC                               Attorney General of Indiana
      Lafayette, Indiana
                                                               Tiffany A. McCoy
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Robert J. Love,                                          December 13, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-885
              v.                                               Appeal from the Tippecanoe
                                                               Superior Court
      State of Indiana,                                        The Honorable Steven P. Meyer,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               79D02-1806-F5-111



      Mathias, Judge.


[1]   Robert J. Love (“Love”) pleaded guilty in Tippecanoe Superior Court to Level

      5 felony child exploitation and three counts of Level 6 felony possession of


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-885 | December 13, 2019               Page 1 of 7
      child pornography. Love appeals his aggregate six-year sentence, with eighteen

      months suspended to probation, and argues that his sentence is inappropriate in

      light of the nature of the offense and the character of the offender.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In September 2017, as a result of a tip from the National Center for Missing and

      Exploited Children, the West Lafayette Police Department began investigating

      a cloud storage service account associated with the email address

      redheadboi21@gmail.com. The user associated with the account, later

      identified as Love, had uploaded multiple images and videos of child

      pornography. The investigating officers confirmed that the images and videos

      depicted prepubescent boys and girls exposing themselves or engaging in sex

      acts.


[4]   On November 8, 2017, detectives executed a search warrant at Love’s home.

      Multiple electronic devices were seized including a laptop, two cell phones, and

      an external hard drive. Numerous images and videos depicting children

      engaged in sex acts were discovered on Love’s electronic devices. Love

      admitted that he and his husband viewed, electronically stored, and sent to

      other persons images and videos of children involved in sexual activity.


[5]   From January 2017 to November 2017, Love electronically exchanged images

      of child pornography with multiple users. Love also solicited images from at

      least ten different children via a social media chat application. Love knew that
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-885 | December 13, 2019   Page 2 of 7
      the children were under eighteen years old. Love also sent nude photos of

      himself to S.W., a sixteen-year-old boy, and the child sent nude images of

      himself at Love’s request. Love and S.W. also participated in phone sex with

      each other.


[6]   On June 21, 2018, the State charged Love with Level 5 felony child solicitation,

      Level 5 felony possession of child pornography with an aggravating factor,

      three counts of Level 5 felony child exploitation, and six counts of Level 6

      felony possession of child pornography. On February 8, 2019, Love pleaded

      guilty to one count of Level 5 felony child exploitation against victim S.W. and

      three counts of Level 6 felony possession of child pornography. The remaining

      seven counts were dismissed. Love agreed that the minimum executed portion

      of his sentence would be at least four years, and the maximum executed time

      would be seven years.


[7]   At the sentencing hearing, the trial court considering the following aggravating

      circumstances: the overall seriousness and circumstances of the offenses, the

      significant amount of pornography in Love’s possession, Love’s attempts to

      electronically conceal his identity, and the young age of the children in the

      videos and images. The trial court considered Love’s guilty plea, employment

      history, family support, lack of a prior criminal history, participation in jail

      programs, and expression of remorse as mitigating circumstances. The court

      concluded that the aggravating circumstances outweighed the mitigating

      circumstances.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-885 | December 13, 2019   Page 3 of 7
[8]    The court ordered Love to serve four years for the Level 5 felony conviction

       and for the Level 6 felony convictions, concurrent terms of two years, with

       eighteen months suspended to probation. As required by the plea agreement,

       the trial court ordered the sentence for Level 5 felony child exploitation to be

       served consecutive to the concurrent sentences imposed for the three Level 6

       felony possession of child pornography convictions. Love now appeals.


                                      Discussion and Decision
[9]    Love appeals his aggregate six-year sentence and argues that it is inappropriate

       in light of the nature of the offense and the character of the offender. Indiana

       Appellate Rule 7(B) states that we “may revise a sentence authorized by statute

       if, after due consideration of the trial court’s decision, [this] Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.”


[10]   In conducting our review, our principal role is to leaven the outliers, focusing

       on the length of the aggregate sentence and how it is to be served. Bess v. State,

       58 N.E.3d 174, 175 (Ind. 2016); Foutch v. State, 53 N.E.3d 577, 580 (Ind. Ct.

       App. 2016). This allows for consideration of all aspects of the penal

       consequences imposed by the trial court in sentencing, i.e., whether it consists

       of executed time, probation, suspension, home detention, or placement in

       community corrections, and whether the sentences run concurrently or

       consecutively. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). We do “not

       look to see whether the defendant’s sentence is appropriate or if another

       sentence might be more appropriate; rather, the test is whether the sentence is
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-885 | December 13, 2019   Page 4 of 7
       ‘inappropriate.’” Foutch, 53 N.E.3d at 581 (quoting Barker v. State, 994 N.E.2d
306, 315 (Ind. Ct. App. 2013), trans. denied). The defendant bears the burden of

       persuading this Court that his sentence meets the inappropriateness standard.

       Bowman v. State, 51 N.E.3d 1174, 1181 (Ind. 2016).


[11]   The sentencing range for Love’s Level 5 felony conviction was between one and

       six years, with the advisory sentence being three years. See Ind. Code § 35-50-2-

       6. The sentencing range for Love’s Level 6 felony convictions was between six

       months and two and one-half years, with the advisory sentence being one year.

       Love’s four-year sentence for the Level 5 felony conviction and his two-year

       sentence, with eighteen months suspended to probation, for each Level 6 felony

       conviction, are just slightly more than the advisory sentences. And the executed

       portion of Love’s sentence is just six months more than the minimum four years

       executed that Love agreed to serve in the Department of Correction.


[12]   When we consider the nature of Love’s offenses, “the advisory sentence is the

       starting point the Indiana Legislature has selected as an appropriate sentence[.]”

       Green v. State, 65 N.E.3d 620, 637–38 (Ind. Ct. App. 2016), trans. denied. When

       a sentence deviates from an advisory sentence, we consider whether there is

       anything more or less egregious about the offense as committed by the

       defendant that “makes it different from the ‘typical’ offense accounted for by

       the legislature when it set the advisory sentence.” Holloway v. State, 950 N.E.2d
803, 806–07 (Ind. Ct. App. 2011).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-885 | December 13, 2019   Page 5 of 7
[13]   For approximately six months, Love sent nude images of himself to sixteen-

       year-old S.W., he requested nude images of S.W., and engaged in phone sex

       with S.W. because he thought S.W. might become his boyfriend. Although they

       never met in person, Love and S.W. discussed the possibility. Love also

       possessed numerous images and videos of children as young as three years old

       engaged in sex acts with other children or adults. Love electronically organized

       and categorized the images and videos in folders on his hard drive and laptop.

       Love traded these images and videos with others on social media applications.

       Love used his husband’s email account to obtain or share the pornographic

       images and videos in an attempt to conceal his identity. These facts lead us to

       conclude that Love’s offenses are more egregious than the typical offenses

       described in the relevant statutes.


[14]   Love admitted that he began looking for child pornography on the internet

       approximately eighteen months before detectives began their investigation.

       Although Love admitted to his offenses and expressed remorse at the

       sentencing hearing, he initially reported to probation that there were no victims

       of his offenses. Love did not appreciate the wrongfulness of his conduct and

       stated he used child pornography for sexual gratification. He also implied that

       the exploited children depicted in the images and videos were willing

       participants. Tr. p. 37. These facts reflect poorly on Love’s character.


[15]   After considering the nature of Love’s offenses and his character, Love has not

       persuaded us that his aggregate six-year sentence, with eighteen months

       suspended to probation, is inappropriate.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-885 | December 13, 2019   Page 6 of 7
[16]   Affirmed.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-885 | December 13, 2019   Page 7 of 7